86 F.3d 1159
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Robert Clyde HOSKINS, Appellant.
No. 96-1094.
United States Court of Appeals, Eighth Circuit.
Submitted May 14, 1996.Filed May 22, 1996.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
After committing a series of restaurant robberies, Robert Clyde Hoskins was charged with conspiring to commit robberies affecting interstate commerce in violation of the Hobbs Act, 18 U.S.C. § 1951 (1994).   Hoskins entered a conditional plea of guilty to the charge and appealed.   Relying on United States v. Lopez, 115 S.Ct. 1624 (1995), Hoskins contends the district court improperly denied his motion to dismiss.   Hoskins argues that his actions did not violate the Hobbs Act because the statute was not meant to encompass the robbery of local businesses.   Hoskins's argument, however, is foreclosed by our recent holding in United States v. Farmer, 73 F.3d 836, 843 (8th Cir.1996).   Likewise, Hoskins's argument that the superseding indictment fails to allege a violation of the Hobbs Act is foreclosed by our contrary holding in Farmer, id. at 843-44.   We thus affirm the district court.   See 8th Cir.  R. 47B.